Title: To James Madison from Joseph Desha, 21 November 1811 (Abstract)
From: Desha, Joseph
To: Madison, James


21 November 1811. Forwards the testimonials that he had mentioned were in his possession “touching the Standing of Judge Coburn in Louisiana.” Trusts that these will be sufficient “to remove objections (if any exist) respecting his not residing in the country.” States that “the inteligen⟨t⟩ inhabitants of the Territory are convinced that the attainment of Justice is verry much promoted, by the occasional attendance of a Judicial Character, who does not partake in the continued conflicts of the country.”
